In the Fourth Court Of Appeals


                         Fourth Court Of Appeals District


                         San Antonio Texas Bexar County


Maryann Castro


v.



Manuel Castro


                                             Re: Court Of Appeals Numljgr^JJiyfM-OOTfiS-CV*!

                                                     Trial Court Case 2011 -CI-15957


In Response to Appellee Manuel Castro extension of 60 days and
Address change




To The Justices of the Court:

Here comes Appellant MaryAnn Castro responding to Appellee
Request. Appellant Maryann Castro has filed a motion to deny on
June the 19,2015 and objects to anymore time extension by Appellee
Manuel Castro or anyone in his behalf.

Appellee Manuel Castro did know his Appellee Brief was due on June
19, 2015 it was discussed by Appellee Manuel Castro and his Attorney
Joseph Appelt at the Time of his withdraw and Counsel Joseph Appellt
stated and between Appellant Maryann Castro and Appellee Manuel
Castro


Appellant Maryann Castro has filed a Complaint against Counsel
Joseph Appelt for his part of fraud, and hiding martial assets and legal
malpractice of processing a divorce in Active Bankruptcy
The non-spouse Mistress Christina Pacheco and Appellee Manuel
Castro have been living together for little over 4 years while married
to Appellant Maryann Castro.

Appellee Manuel Castro is lying about his residence; see text and
photo sent to Appellant MaryAnn Castro by the non-spouse mistress
Christina Pacheco known as Tina Pacheco.

People V. Berry (1991) 230 Cal.App.3d 1449 Lying in Family Court.

Appellant Maryann Castro prays for Justice and relief

See copy of Christina Pacheco text to Appellant Maryann Castro about
correspondence to Appellee Manuel Castro and photo showing 624
W. Goodwin which is where Appellee Manuel Castro resides at in
Pleasanton Texas Appellee Manuel Castro has been using the
Community Funds to pay for his extra martial affair instead of the
home mortgage for over 4 years.

Appellant Maryann Castro did not receive notice of Appellee Manuel
Castro asking the Court for 60 day extension Appellant Maryann
Castro filed prior and did notify Appellee Manuel Castro no more brief
time.


Appellant Maryann Castro prays for Justice.

Appellant Maryann Castro pro-se

1501 Olive

Jourdanton, Texas 78026

Pacattitude2014@gmail.com         ^       ^ PfedN-
               STATE BAR OF TEXAS


Office of the ChiefDisciplinary Counsel


June 16.2015


Mary Ann Castro
1501 Olive
Jourdanton, TX 78026


Re: 201502569- Mary Ann Castro- Joseph P. Appelt, Jr.


Dear Mr./Ms. Castro:


Your request to appeal the classification decision in the above-referenced matter was received
and has been forwarded to the Board of Disciplinary Appeals for their review.


The Board of Disciplinary Appeals will notify you of its decision and any further action to be
taken.


Sincerely,



K.W. Morgan
Assistant Disciplinary Counsel


KM/ss




  P. O. Box 12487, Austin, TX 78711, (512) 427-1350, (877) 953-5535, fax: (512) 427-4167
   f
                                                           Fwd: Tina pacheco
6/17/2015


        From: Maryann Balderas Castro 
            To: pacattitudeO6 
   Subject: Fwd: Tina pacheco
         Data: Wed, Jun 17,2015 1:47 pm




   Date: Jun 17, 20151:13 PM
   Subject: Tina pacheco
   To: < pacattitude2014@gmail.com>
   Cc:




    me again. After four years, get a lire.




       WtpsJ/mail.aol.com/webmail-std/en-us/PrintMessage
5W2CT5                                                        Tina pacheco



          •   From: Maryann Balderas Castro 
                 To: pacattitudeO6 ; pacattitude2014 
          Subject: Tina pacheco
              Date: Wed, Jun 17, 2015 1:47 pm

   Attachments: 20150616_195231.jpeg (1213K)



   Police have been notified that ycu have trespassed again en my property. He has his own mailing address this
   envelope will be sent back to you.



     1 Attached Images




https^/mail.acl.ccmAvettnail-std/en-us/FrintMessage                                                               1/1
       June 19,2015

       To Fourth Court of Appeals
       San Antonio, Texas

       Court of Appeals Number: 04-14-00785-CV

       Trial Court Case Number: 2011-CI-15957

       Sirs:


       My name is Manuel Castro - the Appellee.
       P O Box 47776
       San Antonio, TX 78265
                 __ 70-5885"
       (830J ~

       I received the notice to file a brief regarding this case, but I
       thought that my divorce attorney Mr. Joseph Appelt was
       handling my case.

       Unfortunately, he has withdrawn. The notice was mailed to
       23302 Hickory Shadow, Elmendorf, TX 78112. I no longer
       reside there.


       My mailing address is P O Box 47776, San Antonio, TX
       78265.
       I received the letter on June 17, 2015, it also had the wrong
       P o box number (it had p o box 4776, San Antonio, Tx
       78265).


       I am requesting an extension of sixty days to filejny_hrigf^

       With gratitude,




IGOd